DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “quasi-direct drive transmission 518” in Figure 5A, as described in para. 55 of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Further, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “508” has been used to designate two separate elements in Figure 5A, one being the timing belt 508. It appears from the context of para. 55 that the second recitation of “508” in Figure 5A is intended to be “518”.
The drawings are objected to under 37 CFR 1.84(h)(5) because Figures 6, 7, 8, and 16 show modified forms of construction in the same view.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites, “said quasi-direct drive transmission” in line 2. However, as defined in claim 16, “said second, third, fourth, fifth, sixth and seventh quasi-direct drive assemblies each comprise … a quasi-direct drive transmission” (lines 1-3). In light of the specification, it is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 13-14, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (CA 3052893).
Regarding claim 1, Nguyen discloses a compliant robot (fig. 6), comprising: a base (410); and a compliant robot arm (404) comprising a first quasi-direct (gear ratio close to 1:1 by page 25, lines 22-23, which is “quasi direct” insomuch as Applicant’s para. 41 has defined “a low reduction transmission, typically less than 10:1”) drive assembly (100, 434, 430) operatively connected to said base (fig. 3, 6 show motor assembly of shoulder operably connected to torso) such that said compliant robot arm has at least one degree of freedom for motion relative to said base (upper top right of the arm acts as the shoulder joint, page 26, lines 29-32), wherein said first quasi-direct drive assembly provides passive compliance such that said compliant robot arm has a back-drivable mode of operation for interactions between said compliant robot arm and an environment (back drivability of limb 404 and robot 400 is very high by page 11, lines 8-21).  
Regarding claim 2, Nguyen discloses the compliant robot of claim 1, wherein said compliant robot arm comprises: a shoulder link (fig. 6 shows upper portion of arm 404) comprising said first quasi-direct drive assembly and a second quasi-direct drive assembly (fig. 3; by page 24, lines 22-28, joints that tilt and twist have two electric motors and a differential 432 with side drums 434, which is effectively a split driven axle) operatively connected (fig. 6) to said base (410) such that said compliant robot arm has at least two degrees of freedom for motion relative to said base (tilt and twist, page 24, lines 22-28), wherein said first and second quasi-direct drive assemblies (i.e., elbow joint) provide passive compliance such that said compliant robot arm has a back-drivable mode of operation for interactions between said compliant robot arm and said environment (back drivability of limb 404 and robot 400 is very high by page 11, lines 8-21).  
Regarding claim 3, Nguyen discloses the compliant robot of claim 2, wherein said compliant robot arm further comprises: an upper arm link (fig. 6 shows lower portion of arm 404) comprising a third quasi-direct drive assembly and a fourth quasi-direct drive assembly (i.e., wrist joint) operatively connected to said shoulder link such that said upper arm link has at least two degrees of freedom for motion relative to said shoulder link (tilt and twist, page 24, lines 22-28), wherein said third and fourth quasi-direct drive assemblies provide passive compliance such that said compliant robot arm has a back-drivable mode of operation for interactions between said compliant robot arm and said environment (back drivability of limb 404 and robot 400 is very high by page 11, lines 8-21).  
Regarding claim 4, Nguyen discloses the compliant robot of claim 3, wherein said first quasi-direct drive assembly and said second quasi-direct drive assembly (i.e., elbow joint) enable a pitch motion of said upper arm link relative to said shoulder link (tilt, page 24, lines 22-28).  
Regarding claim 5, Nguyen discloses the compliant robot of claim 4, wherein said first quasi-direct drive assembly and said second quasi-direct drive assembly (i.e., elbow joint) further enable a roll motion of said upper arm link relative to said shoulder link (twist, page 24, lines 22-28).  
Regarding claim 13, Nguyen discloses the compliant robot of claim 1, wherein said first quasi-direct drive assembly comprises a brushless (figs. 1, 2, 7 show brushless configuration) motor (100) and a quasi-direct drive transmission (434, 430).  
Regarding claim 14, Nguyen discloses the compliant robot of claim 1, wherein said first quasi-direct drive assembly has a gear ratio that is less than 10:1 (gear ratio close to 1:1 by page 25, lines 22-23).  
Regarding claim 21, Nguyen discloses the compliant robot of claim 1, further comprising: a second compliant robot arm (fig. 6 shows left-side arm) comprising a ninth quasi-direct drive assembly (100, 434, 430) operatively connected to said base (410) such that said second compliant robot arm has at least one degree of freedom for motion relative to said base (tilt and twist, page 24, lines 22-28), wherein said ninth quasi-direct drive assembly provides passive compliance such that said second compliant robot arm has a back-drivable mode of operation for interactions between said second compliant robot arm and an environment (back drivability of limb 404 and robot 400 is very high by page 11, lines 8-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (CA 3052893), in view of Zhou et al. (WO 2018/166349), as evidenced by Yasamura et al. (EP 1880809).
Regarding claims 6-7, 10-11, Nguyen discloses the compliant robot of the respective claims, but does not disclose wherein said shoulder link includes a first shell encasing said first and second quasi-direct drive assemblies, wherein said upper arm link includes a second shell encasing said third and fourth quasi-direct drive assemblies, and wherein said first shell has a same shape and size as said second shell; wherein said compliant robot arm further comprises: a lower arm link comprising a fifth quasi-direct drive assembly and a sixth quasi-direct drive assembly operatively connected to said upper arm link such that said lower arm link has at least two degrees of freedom for motion relative to said upper arm link, wherein said fifth and sixth quasi-direct drive assemblies provide passive compliance such that said compliant robot arm has a back-drivable mode of operation for interactions between said compliant robot arm and said environment; wherein said shoulder link includes a first shell encasing said first and second quasi-direct drive assemblies, wherein said upper arm link includes a second shell encasing said third 
Zhou teaches an end effector (43, figure 1); and shows, in at least figs. 1-6, a plurality of two DOF (translated para. 61) drive modules 2, each with a housing 6 that encases the respective driving mechanism (translated para. 64), where all of the housings 6 are the same shape and size (e.g., see fig. 5). Further, Zhou evidences the modular design ensures better interchangeability (translated para. 63); and one of ordinary skill in the art prior to the time of effective filing would recognize, first, that a casing provides the well-known and expected benefit of protecting the components held within; and second, that adding additional jointed links expands the functionality or versatility of a robotic arm. 
Additionally, it would have been clear to one of ordinary skill in the art reading the disclosure of Nguyen that in order to maintain the “human safe” nature of Nguyen’s robot, the drive assembly of any added components that could interact with a human would also need be a quasi-direct drive assembly (e.g., the low reduction in the system of Nguyen is the reason it is “human safe,” and therefore any added components which humans could interact with would also need to have a low gearing ratio); and it is noted that the disclosure of Nguyen is replete with quasi-direct drive assemblies which provide passive compliance such that said compliant robot Nguyen, page 10, lines 6-10). As such, duplicating the quasi-direct drive assembly components that were known to Nguyen in order to increase the versatility or operating range of the robotic arm and/or to activate the end effector of Zhou would result in an expected outcome of a “human safe” robot that can perform work.
Therefore, since the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144 (VI)(B)), and it is clear that duplicating the quasi-direct drive assembly components of Nguyen would not produce an unexpected result, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the end effector of Zhou in combination with the disclosure of Nguyen for the purpose of allowing the robotic arm to perform work; and, as suggested by the art of Zhou, to duplicate the quasi-direct drive assembly components known to Nguyen in order to increase the versatility or operating range of the arm and/or to facilitate manipulation of the end effector as combined, for the purpose of allowing the robot to remain “human safe”; and to use a modular casing such as taught by Zhou to encase the mechanical drive structures of Nguyen, for the purpose of providing physical protection to the motor and/or drive components in a simple configuration (Yasamura, para. 20) that can be easily manufactured (Yasamura, para. 15) and maintained (Yasamura, para. 13), and/or using a design that ensures better interchangeability (Zhou, translated para. 63).
Regarding claim 8, the combination of Nguyen and Zhou suggests the compliant robot of claim 7, wherein said third quasi-direct drive assembly and said fourth quasi-direct drive assembly tilt, page 24, lines 22-28).  
Regarding claim 9, the combination of Nguyen and Zhou suggests the compliant robot of claim 8, wherein said third and fourth quasi-direct drive assemblies further enable a roll motion of said lower arm link relative to said upper arm link (twist, page 24, lines 22-28).  
Regarding claim 12, the combination of Nguyen and Zhou suggests the compliant robot of claim 11, wherein said fifth and sixth quasi-direct drive assemblies enable a roll motion and a pitch motion of said end effector relative to said lower arm link (tilt and twist, page 24, lines 22-28).  
Regarding claim 15, the combination of Nguyen and Zhou suggests the compliant robot of claim 11, wherein each of said first, second, third, fourth (as disclosed), fifth, sixth, and seventh (as modified) quasi-direct drive assemblies has a gear ratio that is less than 10:1 (gear ratio close to 1:1 by page 25, lines 22-23).  
4Application No.: 16/415,683Docket No.: 130996.497864 	Regarding claim 16, the combination of Nguyen and Zhou suggests the compliant robot of claim 11, wherein said second, third, fourth (as disclosed), fifth, sixth and seventh (as modified) quasi-direct drive assemblies each comprise a brushless motor (100) and a quasi-direct drive transmission (434, 430).  
Regarding claim 17, the combination of Nguyen and Zhou suggests the compliant robot of claim 16, wherein said shoulder link further includes a geared differential (434) coupled to said quasi-direct drive transmission, wherein said geared differential is positioned farther from said base than said brushless motor of each of said first and second quasi-direct drive assemblies (as is clear from US 5,207,114, the differential is farther from the base than the motor; see also page 23, lines 17-22).  
Regarding claim 18, the combination of Nguyen and Zhou suggests the compliant robot of claim 11, wherein the base (410) further comprises an eighth quasi-direct drive assembly (i.e., the shoulder joint), said eighth quasi-direct drive assembly enabling a roll motion of said shoulder link relative to said base (tilt and twist, page 24, lines 22-28). 
Regarding claim 19, the combination of Nguyen and Zhou suggests the compliant robot of claim 18, wherein said eighth quasi-direct drive assembly has a gear ratio that is less than 10:1 (gear ratio close to 1:1 by page 25, lines 22-23).  
Regarding claim 20, Nguyen discloses the compliant robot of claim 1, but is silent on further comprising: a control processor in communication with said first quasi-direct drive assembly, wherein said control processor controls said first quasi-direct drive assembly for said motion relative to said base.  
Zhou teaches the use of a processing module (translated para. 15) that works in combination with motor controllers 10, 22 to control the motors of the driving assembly (translated paras. 64-65). Further, one of ordinary skill in the art would immediately recognize the well-known advantages of control processors in drive systems, to include allowing more precise or automated control. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the control processor of Zhou in combination with the drive assembly structure of Nguyen, in order to provide the expected benefit of more precise or automated control. 

Claims 1-20 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Zhou et al. (WO 2018/166349), in view of Nguyen et al. (CA 3052893), as evidenced by Yasamura et al. (EP 1880809).
In the interest of compact prosecution, Applicant is made aware of the following: 
The prior art also suggests modifying the robotic arm as disclosed by Zhou to include the quasi-direct drive assemblies of Nguyen, for the purpose of providing a “human safe” robot.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bergeron et al. (US 2018/0264660) evidences the known use of compliant revolute joints in end effectors (e.g., para. 12). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658